Case 2:19-cv-10810-SK Document 37 Filed 06/16/20 Page 1of1 Page ID #:150

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES - GENERAL
CaseNo. CV 19-10810-SK Date June 16, 2020

Title Chris Langer v Socal Equity Holdings LLC et al.

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff(s): Attorneys Present for Defendant(s):
None present None present

Proceedings: (IN CHAMBERS) ORDER RE: NOTICE OF SETTLEMENT

In light of the parties’ notice of settlement (ECF 36), this action is ordered
administratively closed and removed from the Court’s active caseload until further application
by the parties or separate court order. The parties shall file a proper stipulation for dismissal

within 60 days of the notice of settlement.

This Court retains full jurisdiction over this action and this Order shall not prejudice any
party to this action. All dates and deadlines in this action are hereby VACATED.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
